COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-05-381-CR
 
 
LESLIE JAMES FERGUSON                                                    APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM COUNTY CRIMINAL
COURT NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant's AMotion To Dismiss Appeal.@  The motion substantially
complies with rule 42.2(a) of the rules of appellate procedure, so we will
treat it as a motion to withdraw appellant=s notice of appeal.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.  See id.; Tex.
R. App. P. 43.2(f).
PER CURIAM
PANEL D:   WALKER, J.; CAYCE,
C.J.; and MCCOY, J.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: December 8, 2005




[1]See Tex. R. App. P. 47.4.